UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6530



WILLIAM M. BRYSON, JR.,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-40-6-20AK)


Submitted:   July 18, 2002                  Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson, Jr., appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Bryson v. United States, No. CA-02-40-6-20AK (D.S.C.

Feb. 11, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2